Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Non-Responsive Amendment

The amendment filed on 12/29/2021canceling all limitations of the claims 1-5, 8, 12, and 15-17 drawn to the elected invention and presenting only different claims limitations drawn to a non-elected invention is non-responsive (MPEP § 821.03).  
Applicant has effectively cancelled the claims evidenced and adding new claims having distinct subject matter.   
The currently amended claims are not readable on the elected invention because the originally claimed invention is directed towards “performed by a terminal … communication ... comprising: receiving from another terminal, a private call setup request message, receiving from the other terminal, a call release message before receiving a user indication with respect to the private call request message; generating a call release acknowledgement message including a call identifier information element (IE), a caller IE and a callee IE, based on receiving the call release message; transmitting to the other terminal, the call release acknowledgement message, and starting a timer for waiting for a message with a same call identifier, as a call identifier corresponding to the call identifier IE”. 

This requires an independent, distinct, and separate search from the newly claimed invention of 12/29/2021, which is directed towards “performed by a first terminal, of performing communication, the method comprising: generating an emergency call setup request message including a call identifier information element (IE), a caller IE and a callee IE, based on receiving a user indication to upgrade a call to an emergency call, wherein the first terminal is in an in-progress private call state; transmitting, to a. second terminal, the emergency call setup request message; starting a first timer relating to private call request retransmission based on the emergency call setup request message; and entering an in-progress emergency private call state from the in-progress private call state based on the first timer relating to private call request retransmission”.
Applicant has effectively changed the scope of the invention and is now focused towards a separate distinct embodiment.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
January 8, 2022